                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 DIANDRA HECK,                                  )
                                                )         Case No. 3:21-cv-158
        Plaintiff,                              )
                                                )         Judge Travis R. McDonough
 v.                                             )
                                                )         Magistrate Judge Debra C. Poplin
 THE COPPER CELLAR CORPORATION                  )
                                                )
        Defendant.                              )


                                MEMORANDUM AND ORDER


        Before the Court is Defendant’s motion to dismiss pursuant to Federal Rule of Civil

 Procedure 12(b)(1) for lack of subject-matter jurisdiction (Doc. 7). Defendant argues that

 Plaintiff’s failure to comply with the pleading requirements of the Tennessee COVID-19

 Recovery Act, Tenn. Code Ann. § 29-34-801 et seq., mandates the dismissal of her claims,

 because those claims “aris[e] from COVID-19.” (Id. at 1–2.)

        The Tennessee COVID-19 Recovery Act (“the Act”) provides:

        There is no claim against any person for loss, damage, injury, or death arising
        from COVID-19, unless the claimant proves by clear and convincing evidence
        that the person proximately caused the loss, damage, injury, or death by an act or
        omission constituting gross negligence or willful misconduct.

 Tenn. Code Ann. § 29-34-802(b). The Act further provides:

        (c)(1) In any claim alleging loss, damage, injury, or death arising from COVID-
        19, the claimant must file a verified complaint pleading specific facts with
        particularity from which a finder of fact could reasonably conclude that the
        alleged loss, damage, injury, or death was caused by the defendant's gross
        negligence or willful misconduct.

        (2) In any claim alleging loss, damage, injury, or death based on exposure to or
        contraction of COVID-19, the claimant must also file a certificate of good faith
        stating that the claimant or claimant's counsel has consulted with a physician duly
        licensed to practice in the state or a contiguous bordering state, and the physician


Case 3:21-cv-00158-TRM-DCP Document 16 Filed 08/04/21 Page 1 of 3 PageID #: 81
        has provided a signed written statement that the physician is competent to express
        an opinion on exposure to or contraction of COVID-19 and, upon information and
        belief, believes that the alleged loss, damage, injury, or death was caused by an
        alleged act or omission of the defendant or defendants.

        (3) The failure of a claimant to satisfy the requirements of subdivisions (c)(1) and
        (2), if required by subdivision (c)(2), shall, upon motion, make the action subject
        to dismissal with prejudice.

 Id. § 29-34-802(c). The Act defines “arising from COVID-19” as “caused by or resulting from

 the actual, alleged, or possible exposure to or contraction of COVID-19, or caused by or

 resulting from services, treatment, or other actions in response to COVID-19.” Id. § 29-34-

 802(a)(1).

        Plaintiff’s complaint asserts claims for violation of the Tennessee Disability Act and

 violation of the Americans with Disabilities Act based on the termination of her employment

 with Defendant. (See Doc. 1-1, at 3–8.) Plaintiff alleges that she was discriminated against

 because of her asthma and increased risk of serious illness from COVID-19 and that Defendant

 discharged her rather than accommodate her by limiting her risk of exposure. (See id.) Plaintiff

 seeks compensatory damages for her lost wages and emotional distress. (Id. at 7.)

        Defendant contends that Plaintiff is subject to the Act’s filing requirements because she

 “allege[s] a loss or damages suffered by [Plaintiff] as a result of [Defendant’s] actions in

 response to the pandemic” and “loss or damages based upon her exposure or possible exposure

 to COVID-19.” (Doc. 8, at 5–6.) But Defendant’s reading of the Act is too broad. The Act does

 not deprive this Court of subject-matter jurisdiction over this case merely because some of the

 allegations related to COVID-19. Plaintiff’s claims arise from alleged discrimination and

 retaliation related to her asthma. While her request for accommodation relates to her increased

 vulnerability to COVID-19, her claims do not “arise from COVID-19” for the purposes of the

 Act. The expansive reading of the Act for which Defendant advocates would deprive federal



                                    2
Case 3:21-cv-00158-TRM-DCP Document 16 Filed 08/04/21 Page 2 of 3 PageID #: 82
 courts of their ability to hear federal claims based on state-legislated procedural hurdles. This

 reading violates the most basic principles of federalism and would lead to inconsistent

 application of federal law and inconsistent access to federal courts based on the forum state’s

 policies concerning state-law claims. Plaintiff asserts a federal claim, and this Court plainly has

 jurisdiction pursuant to 28 U.S.C. § 1331.

        For these reasons, the Court DENIES Defendant’s motion to dismiss (Doc. 7).

        SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                    3
Case 3:21-cv-00158-TRM-DCP Document 16 Filed 08/04/21 Page 3 of 3 PageID #: 83
